DETAILED ACTION

Status of Claims
The following is a non-final, first office action in response to the communication filed 8/26/2019.  
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
Information Disclosure Statement received 8/26/2019 has been reviewed and considered.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Patent Application Serial No. 15/200,344 and Patent Application Serial No. 13/958,572, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  More specifically, the aforementioned applications do not provide support for “the order fulfilment printer system broadcasting a wireless communication signal including identifying information for the order fulfilment printer system; an order recipient server computer receiving a message from at least one customer device, wherein the message includes … the identifying information for the order fulfilment printer system derived from the wireless communication signal.”   




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the network.”  However, as there is no recitation of a network in the preceding claim language, there is insufficient antecedent basis for this limitation in the claim.
Claim 1 also recites “the order fulfillment message.”  However, as there is no recitation of an order fulfillment message in the preceding claim language, there is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-9 and 14-15 do not act to cure the deficiencies of claim 1 and are thereby rejected for at least the same rationale.

Claim 9 recites “the server communication computer.”  However, as there is no recitation of a server communication computer in the preceding claim language, there is insufficient antecedent basis for this limitation in the claim.


Claim 10 recites “the fulfillment printer.”  However, the preceding language recites a fulfillment printer system.  Subsequently, it is unclear whether the fulfillment printer and the fulfillment printer system or the same, or different, entities, thus rendering the claim indefinite.
Claim 10 also recites “the order fulfillment message.”  However, as there is no recitation of an order fulfillment message in the preceding claim language, there is insufficient antecedent basis for this limitation in the claims.
Dependent claims 11-13 do not act to cure the deficiencies of claim 10 and are thereby rejected for at least the same rationale.

Claim 12 recites “the entire order information.”  However, as there is no recitation of entire order information in the preceding claim language, thus rendering the limitation in definite.

Claims 14 and 15 are recited to be dependents of claim 8.  However, claim 15 is a duplicate of claim 2 and claim 14 lacks antecedent basis for “the analytics,” which are recited in claim 13.  Therefore, it is unclear whether the dependency to claim 8 is a typographical error, wherein claim 14 should have depended from claim 13 and claim 15 should have depended from claim 10 (or one of the claim 10 dependents).

Claim 16 recites “the network.”  However, as there is no recitation of a network in the preceding claim language, there is insufficient antecedent basis for this limitation in the claim.

Dependent claims 17-20 do not act to cure the deficiencies of claim 16 and are thereby rejected for at least the same rationale.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 10-13, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (U.S. Pub. No. 2016/0314516 A1) in view of Mound (U.S. Pub. No. 2016/0155292 A1),

Claim 1
Garrison recites systems, methods and apparatus for wireless thermal printing for order fulfillment.  Garrison discloses:
A method for order processing, management, and fulfillment (Garrison, abstract) comprising:
configuring an order fulfillment printer system located at an order fulfillment entity by the order fulfillment printer system scanning a unique configuration symbol (Garrison [0032] A unique configuration symbol is used to configure the wireless order fulfillment printer device. The unique configuration symbol includes commands or instructions for the wireless order fulfillment printer device to configure itself. Commands relate to network configuration, WiFi parameter configuration, cellular network parameter configuration, printer settings, runtime settings, alarm settings, communication settings, etc. Preferably, the wireless order fulfillment printer device is operable to scan or read the unique configuration symbol and configure itself based on the commands or instructions in the QR code);
the order fulfilment printer system broadcasting a wireless communication signal (Garrison [0056] The printer device also includes a WiFi interface for communication. In one embodiment, the WiFi interface is used when 3G, 4G, or any other cellular network is not available for communication);
 an order recipient server computer receiving a message from at least one customer device, wherein the message includes an order (Garrison [0045] receiving at an order recipient server computer, at least one message including an order that was initiated and sent from a corresponding at least one remote mobile communications devices over a communications network);
the order recipient server computer transforming the order into a digital representation of the order and transmitting the digital representation of the order over the network to the order fulfillment printer system located at the order fulfillment entity, wherein the digital representation of the order is provided solely by a unique order symbol, and wherein the unique order symbol corresponds to order information for the order (Garrison [0043] the order recipient server computer transforming the order into a digital representation of the order including at least one unique symbol and transmitting the order over the network to at least one order fulfillment printer device located at an order fulfillment entity; Garrison [0052] the at least one digital representation of the order is provided solely by a symbol, e.g., the QR code, which corresponds to the entire order information (and the symbol is unique to each order));
the order fulfillment printer system receiving the digital representation of the order and automatically transforming the digital representation of the order to a printed order by automatically producing a printout of the order, wherein the printed order includes a printed representation of the digital representation of the order (Garrison [0045] the order fulfillment printer device receiving the order and automatically and/or autonomously transforming the order to a printed order, including the digital representation of the order having the at least one unique symbol; and the order fulfillment printer device automatically producing a printout of the order); and  
upon completion of the order, the order fulfillment printer system scanning the unique order symbol to obtain present order data and transmitting the order fulfillment message to the order recipient server computer (Garrison [0045] Additionally, after completion of the order fulfillment, the at least one unique symbol is scanned by the order fulfillment printer device and an order fulfillment message is automatically generated and sent to the order recipient server via the network).
While Garrison discloses the order fulfilment printer system broadcasting a signal and the order recipient server receiving and order, it does not explicitly recite that the broadcasted signal includes identifying information for the order fulfillment printer system or that the order received at the recipient server computer includes the identifying information from said broadcasted signal.
Mound discloses a system broadcasting a wireless communication signal (Mound [0025] BTLE beacons are a class of low-energy, low-cost radio transmitters that can notify mobile smart devices 18 including identifying information for the system (Mound [0042] In the configuration of FIG. 1, the player's mobile smart device 18 is in scan or central mode and detects the unique ID signal 14 from the transmitter 12. At this point, an application may be started to cause the device 18 to communicate with the game server 20 and relay at least the ID content of the signal 14 to the server 20).
One of ordinary skill in the art would have recognized that applying the known technique of Mound to Garrison would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Mound to the teaching of Garrison would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate BTLE beacons into system devices. Further, applying BTLE beacons to the order fulfillment system of Garrison, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would enable engagement with proximate smart devices. 
Mound further discloses a server receiving a message from at least one customer device (Mound [0025] BTLE beacons are a class of low-energy, low-cost radio transmitters that can notify mobile smart devices 18 (e.g., iOS 7 smart phones) running BTLE applications of their presence, which in turn enables the smart device 18 to perform certain actions when in close proximity to the beacon. These signals 14 are also known as iBeacon "advertisements.". The mobile smart device 18 will automatically "react" to the received signal 14 and may start other BTLE-enabled applications for various purposes, including communication with a central server 20 [see also Mound [0026]]; Mound [0028] BTLE beacons can be incorporated into scanning devices), wherein the message includes the identifying information for the system derived from the wireless communication signal (Mound 0042] In the configuration of FIG. 1, the player's mobile smart device 18 is in scan or central mode and detects the unique ID signal 14 from the transmitter 12. At this point, an application may be started to cause the device 18 to 
One of ordinary skill in the art would have recognized that applying the known technique of Mound to Garrison would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Mound to the teaching of Garrison would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate source data in communications from customer devices to server devices. Further, applying identifying information to the order of Garrison, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would improve engagement with user devices in a communication-enabled location.
Claim 2
Continuing from claim 1, Mound further discloses wherein the wireless communication signal is a Bluetooth Low Energy (BLE) signal (Mound [0025] BTLE devices are well-known to those skilled in the art, and a detailed explanation of their function and operation is not necessary for an understanding and appreciation of the present invention. Briefly, BTLE beacons are a class of low-energy, low-cost radio transmitters that can notify mobile smart devices 18 (e.g., iOS 7 smart phones) running BTLE applications of their presence, which in turn enables the smart device 18 to perform certain actions when in close proximity to the beacon. These devices are often referred to as "iBeacons", which is the name Apple chose for its implementation of the BTLE technology. Each BTLE beacon broadcasts a unique identification signal 14 using the BTLE standard format. These signals 14 are also known as iBeacon "advertisements." The mobile smart device 18 runs a background application that enables the device to scan for and receive the signals 14 within transmitting range of the BTLE beacons. The mobile smart 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the wireless communication signal of Mound for the wireless communication signal of Garrison.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 3
Continuing from claim 1, Mound further discloses offering an incentive via at least one application installed on the at least one customer device following a reception of the wireless communication signal at the at least one customer device (Mound [0025] Each BTLE beacon broadcasts a unique identification signal 14 using the BTLE standard format. These signals 14 are also known as iBeacon "advertisements." The mobile smart device 18 runs a background application that enables the device to scan for and receive the signals 14 within transmitting range of the BTLE beacons. The mobile smart device 18 will automatically "react" to the received signal 14 and may start other BTLE-enabled applications for various purposes, including communication with a central server 20; Mount [0032]   A personalized message 50 may be transmitted to the player 16 informing the player of awarded points. The message 50 in the illustrated embodiment is sent the player's mobile smart device 18).
Claim 5
Continuing from claim 1, Garrison further discloses wherein the order information includes a content of the order and an identification (ID) of a customer associated with the order (Garrison [0052] the at least one digital representation of the order is provided solely by a symbol, e.g., the QR code, which corresponds to the entire order information (and the symbol is unique to each order), including but not limited to order content, price, payment information, order placement time and date, order fulfillment time 
Claim 6
Continuing from claim 1, Garrison further discloses providing a phone home button on the order fulfillment printer system to communicate with the at least one customer device (Garrison [0055] In a further embodiment of the present invention, the printer device includes a "phone home" button operable to notify the sending server (and thus the sender) that there is a problem with the order, and they need to contact the fulfillment location).
Claim 7
Continuing from claim 1, Garrison further discloses establishing a wireless operating mode, wherein the wireless operating mode is either WiFi or cellular (Garrison [0032] In a preferred embodiment of the present invention, a unique configuration symbol is used to configure the wireless order fulfillment printer device. The unique configuration symbol includes commands or instructions for the wireless order fulfillment printer device to configure itself. Commands relate to network configuration, WiFi parameter configuration, cellular network parameter configuration, printer settings, runtime settings, alarm settings, communication settings, etc. Preferably, the unique configuration symbol is a QR code. In another embodiment, the unique configuration symbol is a bar code. A computer, phone, or other electronic device is utilized to generate the unique configuration symbol. Preferably, the wireless order fulfillment printer device is operable to scan or read the unique configuration symbol and configure itself based on the commands or instructions in the QR code).
Claim 10
Garrison recites a systems, methods and apparatus for wireless thermal printing for order fulfillment.  Garrison discloses:
A method for order processing, management, and fulfillment comprising: 
configuring an order fulfillment printer system located at an order fulfillment entity by the order fulfillment printer system scanning a unique configuration symbol (Garrison [0032] A unique configuration symbol is used to configure the wireless order fulfillment printer device. The unique configuration symbol includes commands or instructions for the wireless order fulfillment printer device to configure itself. Commands relate to network configuration, WiFi parameter configuration, cellular network parameter configuration, printer settings, runtime settings, alarm settings, communication settings, etc. Preferably, the wireless order fulfillment printer device is operable to scan or read the unique configuration symbol and configure itself based on the commands or instructions in the QR code); 
receiving at an order recipient server computer a message including an order that was initiated and sent from a remote customer device over a network (Garrison [0045] receiving at an order recipient server computer, at least one message including an order that was initiated and sent from a corresponding at least one remote mobile communications devices over a communications network);
the order recipient server computer transforming the order into a digital representation of the order and transmitting the digital representation of the order over the network to the order fulfillment printer system located at the order fulfillment entity, wherein the digital representation of the order is provided solely by a unique order symbol (Garrison [0043] the order recipient server computer transforming the order into a digital representation of the order including at least one unique symbol and transmitting the order over the network to at least one order fulfillment printer device located at an order fulfillment entity; Garrison [0052] the at least one digital representation of the order is provided solely by a symbol, e.g., the QR code, which corresponds to the entire order information (and the symbol is unique to each order)); 
the order fulfillment printer system receiving the digital representation of the order and automatically transforming the digital representation of the order to a printed order by automatically producing a printout of the order, wherein the printed order includes a printed representation of the digital representation of the order (Garrison [0045] the order fulfillment printer device receiving the order and automatically and/or autonomously transforming the order to a printed ; 
the order fulfilment printer system broadcasting a wireless communication signal (Garrison [0056] The printer device also includes a WiFi interface for communication. In one embodiment, the WiFi interface is used when 3G, 4G, or any other cellular network is not available for communication); 
the order recipient server computer receiving a message from at least one device, wherein the message is associated with the order (Garrison [0045] receiving at an order recipient server computer, at least one message including an order that was initiated and sent from a corresponding at least one remote mobile communications devices over a communications network); and
upon receiving the message, the order fulfillment printer system scanning the unique order symbol to obtain present order data and transmitting the order fulfillment message to the order recipient server computer (Garrison [0045] the at least one unique symbol is scanned by the order fulfillment printer device and an order fulfillment message is automatically generated and sent to the order recipient server via the network).
While Garrison discloses the order fulfilment printer system broadcasting a signal and the order recipient server receiving and order, it does not explicitly recite that the broadcasted signal includes identifying information for the order fulfillment printer system or that the order received at the recipient server computer includes the identifying information from said broadcasted signal.
Mound discloses the system broadcasting a wireless communication signal (Mound [0025] BTLE beacons are a class of low-energy, low-cost radio transmitters that can notify mobile smart devices 18 (e.g., iOS 7 smart phones) running BTLE applications of their presence, which in turn enables the smart device 18 to perform certain actions when in close proximity to the beacon. These signals 14 are also known as iBeacon "advertisements." The mobile smart device 18 will automatically "react" to the received signal 14 and may start other BTLE-enabled applications for various purposes, including communication with a central server 20 [see also Mound [0026]]; Mound [0028] BTLE beacons can be incorporated into  including identifying information for the [system] (Mound [0042] In the configuration of FIG. 1, the player's mobile smart device 18 is in scan or central mode and detects the unique ID signal 14 from the transmitter 12. At this point, an application may be started to cause the device 18 to communicate with the game server 20 and relay at least the ID content of the signal 14 to the server 20).
One of ordinary skill in the art would have recognized that applying the known technique of Mound to Garrison would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Mound to the teaching of Garrison would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate BTLE beacons into system devices. Further, applying BTLE beacons to the order fulfillment system of Garrison, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would enable engagement with proximate smart devices. 
Mound further discloses a server receiving a message from at least one device (Mound [0025] BTLE beacons are a class of low-energy, low-cost radio transmitters that can notify mobile smart devices 18 (e.g., iOS 7 smart phones) running BTLE applications of their presence, which in turn enables the smart device 18 to perform certain actions when in close proximity to the beacon. These signals 14 are also known as iBeacon "advertisements.". The mobile smart device 18 will automatically "react" to the received signal 14 and may start other BTLE-enabled applications for various purposes, including communication with a central server 20 [see also Mound [0026]]; Mound [0028] BTLE beacons can be incorporated into scanning devices), wherein the message includes the identifying information for the [system] derived from the wireless communication signal (Mound 0042] In the configuration of FIG. 1, the player's mobile smart device 18 is in scan or central mode and detects the unique ID signal 14 from the transmitter 12. At this point, an application may be started to cause the device 18 to communicate with the game server 20 and relay at least the ID content of the signal 14 to the server 20. The application also identifies the player 16 to the server 20. For example, a unique player account number or other unique player ID code is transmitted to the server 20 along with the content of signal 14. With this information, the server 20 can access the player's account and is thus aware of the identity of 
One of ordinary skill in the art would have recognized that applying the known technique of Mound to Garrison would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Mound to the teaching of Garrison would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate source data in communications from customer devices to server devices. Further, applying identifying information to the order of Garrison, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would improve engagement with user devices in a communication-enabled location.
Claim 11
Continuing from claim 10, Garrison further discloses wherein the unique order symbol identifies information about the order, including geolocation coordinates or an address for delivery of the order (Garrison [0035] the unique symbol preferably includes GPS coordinates or an address for delivery of the order).
Claim 12
Continuing from claim 10, Garrison further discloses wherein the entire order information for the order further includes payment information for the order (Garrison [0030] In one embodiment, the at least one unique symbol which represents the order and preferably includes all relevant information for the order is created in an application on the customer device. Preferably, the unique symbol represents the entire order information for the order and thus includes all relevant information associated with the order, including but not limited to the order, the order content, special dietary requests or restrictions for the order, substitutions for the order, spiciness levels for the order, order ID, customer ID, contact information for the customer, price, time of order, time of delivery requested, time of order fulfillment requested, 
Claim 13
Continuing from claim 10, Garrison further discloses providing analytics for the order and/or a plurality of other orders, wherein the analytics are anonymized (Garrison [0058] data from the scanned order fulfillment message may be combined with order data stored at the recipient server computer (dispatch computer) and analytics may be provided for each order fulfillment entity and/or for all order fulfillment entities relating to the orders received over time; other anonymized data and analysis thereof may be stored at the server for use in marketing, planning, and process improvement with the order fulfillment entities; Garrison [0059] Other analysis of data relates to specific customer data, anonymized customer data, specific employee data, and/or anonymized employee data and includes the number of [different types of analysis]. Preferably, a GUI is provided for analysis of specific customer data, anonymized customer data, specific employee data, and/or anonymized employee data).
Claim 16
Garrison recites systems, methods and apparatus for wireless thermal printing for order fulfillment.  Garrison discloses:
 A system for order processing, management, and fulfillment (Garrison, abstract) comprising:
an order fulfilment printer system located at an order fulfilment entity (Garrison [0036] the order fulfillment printer is located at the order fulfillment location; Garrison [0049] FIG. 1 is a schematic diagram showing a front perspective view of one embodiment of the apparatus of the invention, a thermal printer device 10; Garrison [0053] FIG. 9);
an order recipient server computer (Garrison [0053] FIG. 9,  The system 200 comprises a server 210 with a processing unit 211. The server 210 is constructed, configured and coupled to enable communication over a network 250);
wherein the order fulfilment printer system is operable to be configured via scanning a unique configuration symbol (Garrison [0032] A unique configuration symbol is used to configure the wireless order fulfillment printer device. The unique configuration symbol includes commands or instructions for the wireless order fulfillment printer device to configure itself. Commands relate to network configuration, WiFi parameter configuration, cellular network parameter configuration, printer settings, runtime settings, alarm settings, communication settings, etc. Preferably, the wireless order fulfillment printer device is operable to scan or read the unique configuration symbol and configure itself based on the commands or instructions in the QR code);
wherein the order fulfilment printer system is operable to broadcast a wireless communication signal (Garrison [0056] The printer device also includes a WiFi interface for communication. In one embodiment, the WiFi interface is used when 3G, 4G, or any other cellular network is not available for communication);
wherein the order recipient server computer is operable to receive a message from at least one customer device, wherein the message includes an order (Garrison [0045] receiving at an order recipient server computer, at least one message including an order that was initiated and sent from a corresponding at least one remote mobile communications devices over a communications network);
wherein the order recipient server computer is operable to transform the order into a digital representation of the order and transmit the digital representation of the order over the network to the order fulfillment printer system located at the order fulfillment entity, wherein the digital representation of the order is provided solely by a unique order symbol and the unique order symbol corresponds to order information for the order (Garrison [0043] the order recipient server computer transforming the order into a digital representation of the order including at least one unique symbol and transmitting the order over the network to at least one order fulfillment printer device located ;
wherein the order fulfillment printer system is operable to receive the digital representation of the order and automatically transform the digital representation of the order to a printed order by automatically producing a printout of the order, wherein the printed order includes a printed representation of the digital representation of the order (Garrison [0045] the order fulfillment printer device receiving the order and automatically and/or autonomously transforming the order to a printed order, including the digital representation of the order having the at least one unique symbol; and the order fulfillment printer device automatically producing a printout of the order); and 
wherein the order fulfillment printer system is operable to scan the unique order symbol to obtain present order data and transmit the order fulfillment message to the order recipient server computer (Garrison [0045] the at least one unique symbol is scanned by the order fulfillment printer device and an order fulfillment message is automatically generated and sent to the order recipient server via the network).
While Garrison discloses the order fulfilment printer system broadcasting a signal and the order recipient server receiving and order, it does not explicitly recite that the broadcasted signal includes identifying information for the order fulfillment printer system or that the order received at the recipient server computer includes the identifying information from said broadcasted signal.
Mound discloses the system is operable to broadcast a wireless communication signal (Mound [0025] BTLE beacons are a class of low-energy, low-cost radio transmitters that can notify mobile smart devices 18 (e.g., iOS 7 smart phones) running BTLE applications of their presence, which in turn enables the smart device 18 to perform certain actions when in close proximity to the beacon. These signals 14 are also known as iBeacon "advertisements." The mobile smart device 18 will automatically "react" to the received signal 14 and may start other BTLE-enabled applications for various purposes, including communication with a central server 20 [see also Mound [0026]]; Mound [0028] BTLE beacons can be including identifying information for the system (Mound [0042] In the configuration of FIG. 1, the player's mobile smart device 18 is in scan or central mode and detects the unique ID signal 14 from the transmitter 12. At this point, an application may be started to cause the device 18 to communicate with the game server 20 and relay at least the ID content of the signal 14 to the server 20).
One of ordinary skill in the art would have recognized that applying the known technique of Mound to Garrison would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Mound to the teaching of Garrison would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate BTLE beacons into system devices. Further, applying BTLE beacons to the order fulfillment system of Garrison, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would enable engagement with proximate smart devices. 
Mound further discloses the server computer is operable to receive a message from at least one customer device (Mound [0025] BTLE beacons are a class of low-energy, low-cost radio transmitters that can notify mobile smart devices 18 (e.g., iOS 7 smart phones) running BTLE applications of their presence, which in turn enables the smart device 18 to perform certain actions when in close proximity to the beacon. These signals 14 are also known as iBeacon "advertisements.". The mobile smart device 18 will automatically "react" to the received signal 14 and may start other BTLE-enabled applications for various purposes, including communication with a central server 20 [see also Mound [0026]]; Mound [0028] BTLE beacons can be incorporated into scanning devices), wherein the message includes an order and the identifying information for the system derived from the wireless communication signal (Mound 0042] In the configuration of FIG. 1, the player's mobile smart device 18 is in scan or central mode and detects the unique ID signal 14 from the transmitter 12. At this point, an application may be started to cause the device 18 to communicate with the game server 20 and relay at least the ID content of the signal 14 to the server 20. The application also identifies the player 16 to the server 20. For example, a unique player account number or other unique player ID code is transmitted to the server 20 along with the content of signal 14. With this information, the server 20 can access the player's account ;
One of ordinary skill in the art would have recognized that applying the known technique of Mound to Garrison would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Mound to the teaching of Garrison would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate source data in communications from customer devices to server devices. Further, applying identifying information to the order of Garrison, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would improve engagement with user devices in a communication-enabled location.
Claim 17
Continuing from claim 16, Garrison further discloses wherein the order fulfilment printer system is operable to adjust a wireless operating mode based on the scanning the unique configuration symbol (Garrison [0032] A unique configuration symbol is used to configure the wireless order fulfillment printer device. The unique configuration symbol includes commands or instructions for the wireless order fulfillment printer device to configure itself. Commands relate to network configuration, WiFi parameter configuration, cellular network parameter configuration, printer settings, runtime settings, alarm settings, communication settings, etc. Preferably, the wireless order fulfillment printer device is operable to scan or read the unique configuration symbol and configure itself based on the commands or instructions in the QR code).
Claim 18
Continuing from claim 17, Garrison further discloses wherein the wireless operating mode is either WiFi, cellular 3G, cellular 4G, or cellular 5G (Garrison [0032] In a preferred embodiment of the present invention, a unique configuration symbol is used to configure the wireless order fulfillment printer device. The unique configuration symbol includes commands or instructions for the wireless order fulfillment 
Claim 19
Continuing from claim 16,  wherein the digital representation of the order further includes additional order symbols corresponding to elements of the order (Garrison [0040] The present invention includes an order printout, as set forth hereinabove, wherein the order printout includes at least one symbol, and, more particularly, a unique symbol is provided for each order; the at least one unique symbol for each order being selected from the group consisting of a bar code, a QR code, any digital symbol capable of representing an order or a request, including an order identifier, and combinations thereof. In another embodiment, the printout contains a second unique symbol, wherein the second unique symbol provides payment for the order upon being scanned. Preferably, the symbol provides a digital representation of the order and/or an electronic link to a website or to a computer, server, processor coupled with memory, or other computer device, including but not limited to a smartphone, wherein detailed information regarding the order, the order content, order ID, customer ID, price, time of order, time of delivery requested, time of order fulfillment requested, payment status of the order, payment information for the order, the number of the order for a particular customer, rewards points for the customer, instructions to redeem rewards points for the customer, and combinations thereof are provided or indicated).


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (U.S. Pub. No. 2016/0314516 A1) in view of Mound (U.S. Pub. No. 2016/0155292 A1) and further in view of Mossoba (U.S. Pub. No. 2019/0385130 A1).
Claim 4
Continuing from claim 3, while Mound discloses offering an incentive (Mound [0025], [0032]), it does not explicitly recite that the incentive includes a discount of coupon to be applied to an order.
Mossoba discloses wherein the incentive includes a discount or coupon operable to be applied to the order (Mossoba [0086] In response to detecting (e.g., via GPS data from the customer device 110, beacons, RFID signals, local network connectivity, etc.) that the customer device 110 has entered a predetermined range of the merchant POS terminal 130B corresponding to the merchant node terminal 120B (and Merchant B), the merchant node terminal 120B (in communication with the application on the customer device 110A), the merchant node terminal 120 may prompt (e.g., via the application on the customer device 110A) the customer with the option to redeem his or her virtual currency points in exchange for a specific merchant reward, discount, etc. For example, at a participating coffee shop, the customer may be given the option to redeem her "100 coffee rewards points" for a free large latte. Alternatively, if the customer has less than the required number of "coffee points" for the free latte, the system 100 may instead prompt the customer that a discount proportional the number of virtual currency units the customer wishes to redeem (e.g., a 20% discount in return for redeeming 20 "coffee rewards points") may be available to apply to his or her purchase. Upon accepting an offer via the application on his or her customer device 110A, and sending a redemption request via the customer device 110A to merchant node 120B, the customer would complete a transaction with Merchant B).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a discount or coupon to be applied to the order, as taught by Mossoba, in the incentive and order of Garrison and Mound, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in .


Claim(s) 8-9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (U.S. Pub. No. 2016/0314516 A1) in view of Mound (U.S. Pub. No. 2016/0155292 A1) in view of Jones, III et al. (U.S. Pub. No. 2005/0182680 A1) and further in view of Lewis et al. (U.S. Pub. No. 2004/0225560 A1).
Claim 8
Continuing from claim 1, Garrison discloses printing devices, but does not necessarily disclose a network of printers.
Jones discloses wherein the order fulfilment printer system includes an order fulfilment computer in network connection with a printer, wherein the printer automatically produces the printout of the order (Jones [0049] FIG. 1 provides a schematic diagram of the components of the present invention. In brief, the system includes one or more wireless hand-held units 1 …one or more point-of-sale printers 4, and a server 5; Jones [0103] FIGS. 25-29 Managing the printing associated with operating a restaurant or bar. In general, there are three major kinds of documents to be printed, namely orders, checks, and credit card receipts. The term "orders" refers to descriptions of what a customer has ordered. If the order is for food, it is normally transmitted to, and printed in, the kitchen, or section of the kitchen, where the food will be prepared; Jones [0112] If the selected printer does not work, for any reason, the printing job is automatically routed to a default backup printer [see also Jones [0113] FIGS. 29a-29c]; Jones [0118] Thus, the system receives raw data, in the form of orders placed by each customer and converts that data into one or more sets of printed instructions, directed to appropriate departments of the restaurant, to direct the restaurant staff to fill the orders).
One of ordinary skill in the art would have recognized that applying the known technique of Jones to the order management system of Garrison and Mound, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Jones to the teaching of Garrison and Mound would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate printing functions in a restaurant setting. Further, applying networked printers to the order processing system of Garrison and Mound would 
While Jones discloses the networked printers, it does not explicitly disclose that the printers are third-party.
Lewis further discloses that printers can be third-party (Lewis [0004] printers/copies can be bought or rented).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of rented printers of Lewis for the printers of Jones. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 9
Continuing from claim 8, Jones further discloses wherein the automatically transforming the digital representation of the order to a printed order further comprises the server communication computer abstracting the order information before sending the printed order to the printer (Jones [0049] FIG. 1 provides a schematic diagram of the components of the present invention. In brief, the system includes one or more wireless hand-held units 1 …one or more point-of-sale printers 4, and a server 5; Jones [0103] FIGS. 25-29 managing the printing associated with operating a restaurant or bar. In general, there are three major kinds of documents to be printed, namely orders, checks, and credit card receipts. The term "orders" refers to descriptions of what a customer has ordered. If the order is for food, it is normally transmitted to, and printed in, the kitchen, or section of the kitchen, where the food will be prepared; Jones [0112] If the selected printer does not work, for any reason, the printing job is automatically routed to a default backup printer [see also Jones [0113] FIGS. 29a-29c]; Jones [0118] Thus, the system receives raw data, in the form of orders placed by each customer and converts that 
While Jones, III discloses the networked printers, it does not explicitly disclose that the printers are third-party.
As shown above, Lewis further discloses that printers can be third-party (Lewis [0004] printers/copies can be bought or rented).
Claim 14
Continuing from claim 8, Garrison further discloses wherein the analytics include percentages of deliveries or numbers of deliveries made within segments of a delivery area (Garrison [0059] Other analysis of data relates to specific customer data, anonymized customer data, specific employee data, and/or anonymized employee data and includes … an analysis of delivery orders by area including areas most frequently delivered to and areas least frequently delivered to, etc.; Garrison [0059] an analysis of delivery orders within a delivery area including areas most frequently delivered to and areas least frequently delivered to includes a map with color codes, a plurality of symbols such as asterisk or Xs, or shading to indicate the areas most frequently delivered to and areas least frequently delivered to; Garrison [0059] a GUI provides graphs or charts (bar, line, pie, etc.) of orders per time period and/or menu items ordered per time period).
Claim 15
Continuing from claim 8, Mound further discloses wherein the wireless communication signal is a Bluetooth Low Energy (BLE) signal (Mound [0025] BTLE devices are well-known to those skilled in the art, and a detailed explanation of their function and operation is not necessary for an understanding and appreciation of the present invention. Briefly, BTLE beacons are a class of low-energy, low-cost radio transmitters that can notify mobile smart devices 18 (e.g., iOS 7 smart phones) running BTLE applications of their presence, which in turn enables the smart device 18 to perform certain actions when in close proximity to the beacon. These devices are often referred to as "iBeacons", which is the name Apple .



Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (U.S. Pub. No. 2016/0314516 A1) in view of Mound (U.S. Pub. No. 2016/0155292 A1) and further in view of Bancroft (U.S. Pub. No. 2019/0339672 A1).
Claim 20
Continuing from claim 19, Garrison further discloses wherein the fulfillment printer system is operable to initialize scanning the unique order symbol or one of the additional order symbols (Garrison [0040] The present invention includes an order printout, as set forth hereinabove, wherein the order printout includes at least one symbol, and, more particularly, a unique symbol is provided for each order; the at least one unique symbol for each order being selected from the group consisting of a bar code, a QR code, any digital symbol capable of representing an order or a request, including an order identifier, and combinations thereof. In another embodiment, the printout contains a second unique symbol, wherein the second unique symbol provides payment for the order upon being scanned. Preferably, the symbol provides a digital representation of the order and/or an electronic link to a website or to a computer, server, processor coupled with memory, or other computer device, including but not limited to a smartphone, wherein detailed information regarding the order, the order content, order ID, customer ID, price, time of order, time of delivery requested, time of order fulfillment requested, payment status of the order, payment information for the order, the number of the order for a particular customer, rewards points for the customer, instructions to redeem rewards points for the customer, and combinations thereof are provided or indicated).
Garrison further discloses determining that there is a question or issue with the order (Garrison [0031]), which strongly suggest verification of a presence of each element of the order.
Bancroft discloses that the system is operable to initialize verification of a presence of each element of the order via scanning the unique order symbol or one of the additional order symbols (Bancroft [0108] Product stalls 1330 comprises the holding areas for prepared foods while they await customer pickup. Order validation ticket 1331 comprises a ticket that provides a scannable code that verifies to the order scanner 1332 the customer's order and that payment was received. Order scanner 1332 comprises 
One of ordinary skill in the art would have recognized that applying the known technique of Bancroft to the order processing of Garrison and Mound would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bancroft to the teaching of Garrison and Mound would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the scanning of a code during order processing. Further, applying order verification to the order processing of Garrison and Mound, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient order preparation and delivery (Bancroft [0005]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Blake (U.S. Publication No. 2008/0262972 A1), discloses devices, systems and methods for confirming online orders.
Bennett, III (U.S. Pub. No. 2019/0371113 A1), disclosing BTLE beacons and their associated applications (see [0082])
Baarman et al. (U.S. Pub. No. 2018/0160269 A1), discloses a system and method for service tracking using BTLE beacons.
Lee (U.S. Pub. No. 2016/0063473 A1) disclosing scanning a QR code to confirm details of an order (see [0014]).
BusinessWire (Feldman’s Deli Grows Sales with Cirra Systems Tavlo and Epson OmniLink), disclosing integration of a third party printing system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY J FLYNN whose telephone number is (571)272-9855.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ABBY J FLYNN/Primary Examiner, Art Unit 3625